Citation Nr: 0732956	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 
27, 2002 for the award of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
27, 2002 for the grant of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active service from November 1964 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
March 2004.


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for PTSD on July 27, 2000.   

2.  The veteran submitted a timely notice of disagreement 
with the RO's March 2001 rating decision that granted service 
connection for PTSD and assigned a 30 percent disability 
rating.

3.  As of July 27, 2000, the veteran's psychiatric disability 
was productive of occupational and social impairment with 
deficiencies in work, family relations, judgment, thinking 
and mood due to varied symptom with GAF scores from 35 to 41.

4.  Entitlement to TDIU is factually ascertainable as of July 
27, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 27, 2000 for 
the award of a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).   

2.  The criteria for an effective date of July 27, 2000 for 
the award of TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).  An increase in disability compensation 
may be granted from the earliest date on which it is 
factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of certain types of evidence will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  38 C.F.R. § 3.157(b).  Specifically, the 
date of a VA outpatient or hospital examination will be 
accepted as the date of receipt of a claim, if the reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).  

In this case, the veteran submitted a claim for service 
connection for PTSD on July 27, 2000.  In a March 2001 rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent disability rating, effective from July 
27, 2000.  In February 2002, the RO received correspondence 
from the veteran requesting a reconsideration of the March 
2001 rating decision.  Specifically, the veteran indicated 
his belief that his PTSD is much more severe than the 30 
percent disability rating assigned by the RO in March 2001.  
The veteran attached VA psychological treatment records in 
support of his statement.  However, the RO considered the 
veteran's February 2002 correspondence as a claim for an 
increased rating rather than as a notice of disagreement.  In 
a June 2002 rating decision, the RO granted a 70 percent 
disability rating for PTSD effective from February 27, 2002, 
the date of the veteran's correspondence concerning the March 
2001 rating decision, based on medical evidence found in VA 
outpatient treatment records dating from December 2000 to 
April 2002.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  Significantly, the RO never specifically found that 
the veteran's PTSD symptoms were not severe enough to warrant 
a 70 percent evaluation prior to the February 27, 2002 
correspondence. 

On current review of the claims folder, the Board finds that 
the veteran's February 27, 2002 correspondence may be 
reasonably construed to express disagreement with the initial 
30 percent rating assigned in the March 2001 rating decision.  
See 38 C.F.R. § 20.201 (2007).  Thus, the correspondence 
serves as a notice of disagreement with the initial rating 
and places that issue in appellate status.  Accordingly, the 
issue for adjudication currently before the Board may be 
appropriately analyzed as a claim for an increased initial 
rating prior to the 70 percent evaluation in effect from 
February 27, 2002.  See Fenderson v. West,  12 Vet. App. 119 
(1999) (in the case of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found).  Thus, the Board must determine the 
proper disability evaluation for the veteran's PTSD from the 
date of the original claim.  

Although they do not show that the veteran is homicidal or 
suicidal, VA outpatient treatment reports from as early as 
December 2000 indicate that the veteran is very depressed.  A 
November 2000 PTSD Diagnostic & Treatment Summary submitted 
by the veteran's treating VA staff psychiatrist indicated 
that the veteran's PTSD and major depressive disorder, both 
chronic and severe, have caused and continued to cause marked 
impairment in the veteran's occupational functioning, social 
activities, and relationships with family member and 
coworkers.  The VA psychiatrist also emphasized that the 
veteran's occupational and social impairment grew more severe 
since 1998 and that his work productivity has diminished 
substantially due largely to the combined consequences of 
PTSD and major depressive disorder.  It was also emphasized 
that the veteran has experienced chronic problems in his 
marital and family relationships since his separation from 
service.  He has been married five times.  The veteran was 
assigned a Global Assessment of Functioning score of 35, 
indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking or mood.  

The treating VA staff psychiatrist submitted a second PTSD 
Diagnostic & Treatment Summary in April 2002, which disagreed 
with the 30 percent disability rating assigned in March 2001 
and reemphasized that the veteran's PTSD and associated 
psychological problems have caused a substantial 
deterioration in both his occupational and social functioning 
over the past two years.  The veteran was assigned a Global 
Assessment of Functioning score of 41, indicating serious 
symptoms or any serious impairment in social or occupational 
functioning.  The Board finds that this evidence corroborates 
the veteran's allegations.  The RO relied on  the VA staff 
physician's clinical assessment when increased the veteran's 
disability rating to 70 percent in June 2002.  Thus, the 
veteran satisfies the criteria for a 70 percent disability 
rating from July 27, 2000, the date of the veteran's original 
claim for service connection.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.7; see also 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Accordingly, the Board finds that the evidence 
supports a 70 percent disability rating for PTSD from July 
27, 2000, the date of receipt of the veteran's original PTSD 
claim. 

TDIU

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  In 
such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the RO granted entitlement to individual employability 
in its June 2002 rating decision.  Based on VA outpatient 
treatment reports dated from December 2000 to March 2002, in 
addition to the November 2000 and April 2002 PTSD Diagnostic 
& Treatment Summaries from the veteran's treating VA 
psychiatrist, the RO determined that the veteran was unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  Specifically, 
the November 2000 PTSD Diagnostic & Treatment Summary 
indicated that the veteran's occupational functioning has 
diminished substantially since 1998 due to severely depressed 
mood, sleep disturbances, loss of energy, impaired 
concentration, indecisiveness, difficulty working under the 
supervision of others, and seriously impaired short-term 
memory.  The VA psychiatrist opined that the veteran was 
unable to generate adequate income due to these 
manifestations of the veteran's PTSD and associated 
psychological disorders.  Citing this clinical assessment, 
the RO granted individual unemployability effective from 
February 27, 2002, the date of the veteran's correspondence 
in which he disagreed with the PTSD disability rating 
assigned in the RO's March 2001 rating decision.  As 
discussed above, the February 2002 correspondence served as a 
notice of disagreement with the initial PTSD rating and 
placed that issue in appellate status.  Resolving doubt in 
the veteran's favor, the Board finds that entitlement to TDIU 
is factually ascertainable at the time of his initial PTSD 
claim.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds 
that an effective date of July 27, 2000 for the award of TDIU 
is established.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with VA's duty 
to notify and to assist.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The Board emphasizes that the disposition in 
this case is wholly favorable to the veteran, such that any 
defect in notice or assistance that may exist does not result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

An effective date of July 27, 2000 for the 70 percent rating 
for PTSD is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.

An effective date of July 27, 2000 for the grant of a total 
disability rating due to individual unemployability is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


